


110 HRES 1066 EH: Electing certain Members to a certain

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1066
		In the House of Representatives, U.
		  S.,
		
			April 1, 2008
		
		RESOLUTION
		Electing certain Members to a certain
		  standing committee of the House of Representatives.
	
	
		That the following named Members be,
			 and are hereby, elected to the following standing committee of the House of
			 Representatives:
			Committee on Financial
			 Services:Mr. Foster and Mr. Carson
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
